DETAILED ACTION
This Action is responsive to Amendment filed on 05/20/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Oshika (US 2008/0205013), in view of Giraudet (US 2004/0108363), in view of Kato (JP 2013/080841A).

Regarding claim 1, Oshika (see, e.g., FIG. 1, FIG. 4) discloses an electronic component comprising:
a base 2 (Para 0061);
a laminate of a plurality of conductive metal material layers 3a, 4a, the laminate 3a, 4a being disposed on the base 2 (Para 0061, 0069, Para 0070, Para 0113); and
a solder layer 5a made of Au-Sn alloy solder not including Al, the solder layer 5a being disposed on the laminate 3a, 4a and in contact with the laminate 3a, 4a (Para 0061, Para 0072), wherein
the laminate includes a surface layer e.g., top layer of multilayer film 4a constituting an outermost layer e.g., top layer of multilayer film 4a (Para 0069, Para 0113),
the surface layer e.g., top layer of multilayer film 4a includes a solder layer-disposing region e.g., top surface of 4a where 5a is disposed in which the solder layer 5a is disposed and a solder-layer empty region e.g., top surface of 4a where 5a is not disposed in which the solder layer 5a is not disposed,
the solder layer 5a includes a first surface e.g., bottom surface that is in contact with the solder-layer disposing region e.g., top surface of 4a where 5a is disposed, and a second surface e.g., top surface that oppose the first surface e.g., bottom surface and is entirely exposed, the second surface e.g., top surface being arranged to mount another electronic component (Para 0061, Para 0068), 
Although Oshika shows substantial features of the claimed invention, Oshika fails to expressly teach the surface layer made of Au as the conductive metal material layer constituting an outermost layer, and the solder layer-disposing region and the solder layer-empty region are spatially separated from each other by a slit formed in the surface layer, the slit being configured to prevent Au in the solder layer empty region from diffusing into the solder layer, and no slit is formed in the solder layer.
Giraudet (see, e.g., FIG. 3) teaches that the laminate P1 includes a surface layer 5 made of Au as the conductive metal material layer constituting an outermost layer 5 for the purpose of utilizing suitable elements of electrodes with small contact areas to accurately control bonding (Para 0013, Para 0014, Para 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the surface layer made of Au as the conductive metal material layer constituting an outermost layer of the laminate of Giraudet as the outermost layer of the laminate of Oshika. The motivation to combine would have been for the purpose of utilizing suitable elements of electrodes with small contact areas to accurately control bonding (Para 0013, Para 0014).
Kato (see, e.g., FIG. 1) teaches that the material layer-disposing region e.g., top surface of 14 and the material layer-empty region e.g., top surface of 21 are spatially separated from each other by a slit 5 formed in the surface layer 14, 21 for the purpose of providing prevention grooves that prevent the lateral propagation of a material layer on the surface of the semiconductor device (Abstract, Para 0011, Para 0014, Para 0015). 
The combination of Oshika/Giraudet/Kato teaches that the slit 5 (as taught by Kato) being configured to prevent Au (i.e., Au in the top layer of multilayer film 4a in view of Giraudet) in the solder layer empty region e.g., top surface of 4a where 5a is not disposed (as taught by Oshika) from diffusing into the solder layer 5a (as taught by Oshika), and no slit is formed in the solder layer 5a (as taught by Oshika).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface layer as disclosed by Oshika/Giraudet to include a material layer-disposing region and the material layer-empty region spatially separated from each other by a slit as described by Kato. The motivation to combine would have been for the purpose of providing prevention grooves that prevent the lateral propagation of a material layer on the surface of the semiconductor device (Abstract, Para 0005, Para 0015).

Regarding claim 2, Kato (see, e.g., FIG. 1) teaches that the material layer-disposing region is located inside the material layer-empty region to be surrounded by the material layer-empty region, and the whole circumference of the material layer-disposing region is spatially separated from the material layer-empty region (Para 0011, Para 0014, Para 0015). Oshika teaches the solder layer-disposing region e.g., top surface of 4a where 5a is disposed and the solder layer-empty region e.g., top surface of 4a where 5a is not disposed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oshika (US 2008/0205013), in view of Fujiwara (US 2014/0339710), in view of Kato (JP 2013/080841A). 

Regarding claim 5, Oshika (see, e.g., FIG. 1, FIG. 4) discloses an electronic component comprising:
a base 2 (Para 0061);
a laminate 3a, 4a of a plurality of conductive metal material layers, the laminate 3a, 4a being disposed on the base 2 (Para 0061, Para 0069, Para 0070, Para 0113); and
a solder layer 5a made of Au-Sn alloy solder not including Al, the solder layer 5a being disposed on the laminate 3a, 4a (Para 0061, Para 0072), and 
the laminate includes a surface layer e.g., top layer of multilayer film 4a constituting an outermost layer e.g., top layer of multilayer film 4a (Para 0069, Para 0113),
the surface layer e.g., top layer of multilayer film 4a includes a solder layer-disposing region e.g., top surface of 4a where 5a is disposed in which the solder layer 5a is disposed and a solder-layer empty region e.g., top surface of 4a where 5a is not disposed in which the solder layer 5a is not disposed,
the solder layer 5a includes a first surface e.g., bottom surface that oppose the second surface e.g., top surface and is entirely exposed, the second surface e.g., top surface being arranged to mount another electronic component (Para 0061, Para 0068), 
Although Oshika shows substantial features of the claimed invention, Oshika fails to expressly teach a barrier layer made of Pt, the barrier layer being disposed between the laminate and the solder layer, the surface layer made of Au as the conductive metal material layer constituting an outermost layer, the barrier layer is in contact with solder-layer disposing region, the solder layer includes a first surface that is in contact with the barrier layer, and the solder layer-disposing region and the solder layer-empty region are spatially separated from each other by a slit formed in the surface layer, the slit being configured to prevent Au in the solder layer empty region from diffusing into the solder layer, and no slit is formed in the solder layer.
Fujiwara (see, e.g., FIG. 1(B)) teaches a barrier layer 7 made of Pt, the barrier layer 7 being disposed between the laminate 4, 6 and the solder layer 22 (Para 0040; see also FIG. 1(A)), the laminate 4, 6 includes a surface layer 6 made of Au as the conductive metal material layer constituting an outermost layer 6 (Para 0038), the barrier layer 7 is in contact with the solder-layer disposing region e.g., surface of 7 where 22 is disposed, and the solder layer 22 includes a first surface e.g., bottom surface that is in contact with the barrier layer 7 for the purpose of providing a diffusion preventing layer in contact with the Au-Sn solder layer (Para 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the barrier layer of Fujiwara between the laminate and solder layer of Oshika. The motivation to combine would have been for the purpose of providing a diffusion preventing layer in contact with the Au-Sn solder layer (Para 0022).
Kato (see, e.g., FIG. 1) teaches that the material layer-disposing region e.g., top surface of 14 and the material layer-empty region e.g., top surface of 21 are spatially separated from each other by a slit 5 formed in the surface layer 14, 21 for the purpose of providing prevention grooves that prevent the lateral propagation of a material layer on the surface of the semiconductor device (Abstract, Para 0011, Para 0014, Para 0015). 
The combination of Oshika/Fujiwara/Kato teaches that the slit 5 (as taught by Kato) being configured to prevent Au (i.e., Au of layer 7 as taught by Fujiwara) in the solder layer empty region e.g., top surface of 4a where 5a is not disposed (as taught by Oshika) from diffusing into the solder layer 5a (as taught by Oshika), and no slit is formed in the solder layer 5a (as taught by Oshika).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface layer as disclosed by Oshika/Fujiwara to include a material layer-disposing region and the material layer-empty region spatially separated from each other as described by Kato. The motivation to combine would have been for the purpose of providing prevention grooves that prevent the lateral propagation of a material layer on the surface of the semiconductor device (Abstract, Para 0005, Para 0015).

Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that Kato neither discloses nor suggests a configuration in which no slit is formed in the layer (electrode 14) in which Au is diffused. In Kato, it is necessary to form the slit (groove 5) in the layer (electrode 14) in which Au is diffused in order to suppress the growth of Au-Al alloy that occurs after the diffusion of Au from the wire 6 to the electrode 14. Applicant respectfully submits that Oshika, Giraudet and Kato do not teach or render obvious at least the features of “the solder layer-disposing region and the solder layer-empty region are spatially separated from each other by a slit formed in the surface layer, the slit being configured to prevent Au in the solder layer empty region from diffusing into the solder layer” and “no slit is formed in the solder layer,” as recited in claim 1.
Examiner responds:
One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). 
In this case, Kato teaches that the material layer-disposing region e.g., top surface of 14 and the material layer-empty region e.g., top surface of 21 are spatially separated from each other by a slit 5 formed in the surface layer 14, 21 for the purpose of providing prevention grooves that prevent the lateral propagation of a material layer on the surface of the semiconductor device. The combination of Oshika/Giraudet/Kato teaches that the slit 5 (as taught by Kato) being configured to prevent Au (i.e., Au in the top layer of multilayer film 4a in view of Giraudet) in the solder layer empty region e.g., top surface of 4a where 5a is not disposed (as taught by Oshika) from diffusing into the solder layer 5a (as taught by Oshika), and no slit is formed in the solder layer 5a (as taught by Oshika).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/ANTONIO B CRITE/Examiner, Art Unit 2817